                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                      )     Chapter 11
 In re:                                               )
                                                      )     Case No. 18-50757
 FIRSTENERGY SOLUTIONS CORP., et al.,1                )     (Jointly Administered)
                                                      )
                     Debtors.                         )
                                                      )     Hon. Judge Alan M. Koschik
                                                      )

         CERTIFICATE OF NO OBJECTION TO THIRTEENTH MONTHLY FEE
     STATEMENT OF FTI CONSULTING, INC. FOR COMPENSATION FOR SERVICES
     RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS FINANCIAL
     ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FROM
         APRIL 1, 2019 THROUGH AND INCLUDING APRIL 30, 2019 [DOC. 2841]

          The undersigned hereby certifies that, as of the date hereof, FTI Consulting, Inc. (“FTI”),

 as financial advisor to the Official Committee of Unsecured Creditors, (i) has reviewed the

 Court’s docket in these cases and no answer, objection, or other responsive pleading to the

 Thirteenth Monthly Fee Statement of FTI Consulting, Inc. for Compensation for Services

 Rendered and Reimbursement of Expenses Incurred as Financial Advisor to the Official

 Committee of Unsecured Creditors from April 1, 2019 Through and Including April 30, 2019

 [Doc. 2841] (the “Thirteenth Monthly Fee Statement”) appears thereon; and (ii) has not been

 served with any answer, objection or other response to the Thirteenth Monthly Fee Statement.

          The Thirteenth Monthly Fee Statement was filed on June 28, 2019, and objections were

 due no later than July 29, 2019. Accordingly, pursuant to the Order Establishing Procedures for


 1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
          federal tax identification number, are: FE Aircraft Leasing Corp. (9245), case no. 18-
          50759; FirstEnergy Generation, LLC (0561), case no. 18-50762; FirstEnergy Generation
          Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear Generation, LLC
          (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-
          50761; FirstEnergy Solutions Corp. (0186), Norton Energy Storage L.L.C. (6928), case
          no. 18-50764. The Debtors’ address is 341 White Pond Dr., Akron, OH 44320.

 11019453.1



18-50757-amk       Doc 2950      FILED 07/30/19      ENTERED 07/30/19 09:27:30           Page 1 of 2
 Interim Compensation and Reimbursement of Expenses for Professionals [Doc. 427], the

 Debtors are authorized to pay FTI the amount indicated below.

 Total Fees Requested    Total Expenses            80% of Fees          Total Authorized to
                         Requested                 Requested            Pay
 $161,088.00             $1,180.22                 $128,870.40          $130,050.62




                                            /s/ Rocco I. Debitetto
                                            Rocco I. Debitetto (0073878)
                                            Hahn Loeser & Parks LLP
                                            200 Public Square, Suite 2800
                                            Cleveland, Ohio 44114
                                            Telephone:     (216) 621-0150
                                            Facsimile:     (216) 241-2824
                                            ridebitetto@hahnlaw.com

                                                           and

                                            Dennis F. Dunne, Esq. (admitted pro hac vice)
                                            Evan R. Fleck, Esq. (admitted pro hac vice)
                                            MILBANK LLP
                                            55 Hudson Yards
                                            New York, NY 10001-2163
                                            Telephone:    (212) 530-5000
                                            Facsimile:    (212) 530-5219
                                            Email:        DDunne@milbank.com
                                                          EFleck@milbank.com

                                            Co-Counsel to the Official Committee of Unsecured
                                            Creditors of FirstEnergy Solutions Corporation, et
                                            al.




                                               2
 11019453.1



18-50757-amk     Doc 2950     FILED 07/30/19       ENTERED 07/30/19 09:27:30       Page 2 of 2
